DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26, 28, 37 and 41 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 -— 25, 27, 29 — 36 and 38 – 40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No 2009/0252316 (Ratmanski et al.).
With respect to claims 21 and 32, a conferencing device in daisy-chain
communication with a plurality of other conferencing devices, the conferencing device
comprising:
one or more processors configured to generate a mix of a plurality of microphone
signals received from one or more of the other conferencing devices based on relative positioning of said one or more other conferencing devices within the daisy-chain (See
paragraphs 0012 and Figs, 1 and 2, Fig. 3, element 354, (ASP 358, Fig. 3). With
respect to relative positioning, note paragraphs 0028 and 0030 - 0034.
With respect to claims 22 and 33, note the Abstract and at least paragraphs 0016
— 0017, 0029 — 0030, 0036, 0043, 0052 and 0065.
With respect to claims 23 and 34, note at least paragraphs 0013 and 0030.
With respect to claims 24 and 35, note paragraphs 0030 -0031.
With respect to claims 25 and 36, note paragraph 0032
With respect to claims 27 and 40, such would be inherent. In addition, note
elements 381 — 383 of Fig. 3 and note paragraph 0037.
With respect to claims 29 and 38, note paragraphs 0032 and 0034 and 0064 and
Fig. 3, element 311.
With respect to claims 30 and 42, note at least paragraph 0039.
With respect to claims 31 and 39, note 0027, 0037, 0042 and claims 6 and 7 of
Ratmanski.
	Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicants’ main argument is that Ratmanski et al. does not describe “generating a mix of a plurality of microphone signals received from one or more of the other conferencing devices based on relative positioning of said one or more other conferencing devices within the daisy-chain.”
	However, the examiner disagrees and points to paragraphs 0028 and 0030 – 0034 of Ratmanski et al.
[0028] The number and location of the conferencing devices, relative to the distribution of the near-end participants and relative to each other is not limited to the one shown in FIG. 1. Depending upon the number of near-end participants and their distribution in the room or auditorium, the number of conferencing devices and their positions may be selected to optimize the sound pickup quality. For example, the conferencing system may include two or more conferencing devices.  (It is noted that both the speaker and microphone is contained within the conferencing device).

[0030] Each conferencing device produces audio output signals developed in a conventional manner from each of the internal microphones, of which there are preferably three. The availability of multiple audio signals from multiple spatial locations allows for various mixing options not available with single conferencing device setups. For example, referring to the illustration depicted in FIG. 1, with only a single conferencing device 103 being operational, the audio signal level corresponding to the voice of one near-end participant, say 123, may be weaker than the audio signal level corresponding to another near-end participant, say 115. As a result, the relative audio signal levels of the two near-end participants, 123 and 115, are fixed. If however, multiple conferencing devices 101, 103, and 105 are operational, as depicted in FIG. 1, then the audio signal corresponding to near-end participant 115 can be selected from the microphone on conferencing device 103 while the audio signal corresponding to near-end participant 123 can be selected from a microphone on conferencing device 101. This results in the audio signals corresponding to the near-end participants 115 and 123 being independent of each other--allowing amplification or attenuation (or, in general, conditioning) of the audio signal received corresponding to near-end participant 123 without affecting the audio signal corresponding to near-end participant 115. When these audio signals are mixed and transmitted to the far-end, the playback at the far-end can have equal sound levels for near-end participants 115 and 123. In cases where multiple mics are employed in each conferencing device, AGCs may be used to equalize the audio signals corresponding to the near-end participants reaching each conferencing device. However, there is an upper limit to the amount of gain an AGC can offer, and therefore it is always advantageous to pick up the sound of the near-end participant from a mic on a conferencing device that is nearest to the near-end participant.
[0031] An additional advantage of the setup illustrated in FIG. 1 is that the audio received from the far-end is reinforced by the multiple near-end loudspeakers. Referring to FIG. 1, the audio signal received from the far-end is simultaneously distributed to each of the conferencing devices 101, 103, and 105. Therefore, the maximum distance between any near-end participant and a loudspeaker is reduced. As a result, the far-end sound can be heard more clearly as compared to the case where only one conferencing device is employed. Also, the situation is avoided in which the participants nearer to the loudspeaker may feel discomfort due to the higher volume set to allow participants farther away from the loudspeaker to hear clearly. The availability of multiple loudspeaker sources by virtue of having multiple daisy-chained conferencing devices, allows flexibility in the spatial distribution of the loudspeakers such that the intensity of the far-end sound heard by each near-end participant is optimal.
[0032] In addition to the example described above, multiple audio pickup and loudspeaker devices placed at multiple positions in a conference room allows for various sophisticated sound distribution and mixing techniques to be employed. These techniques include positional audio, where the relative spatial location of the speakers is detected and the reproduced audio reflects these spatial locations; provision of the individual microphone signals for each microphone in each conferencing device to the primary device for mixing using all or a select subset of all of the individual microphone signals; active noise cancellation, where one of the mics is used as a reference mic and is pointed to the strongest noise source, and the other mics use the signal generated by the reference mic to subtract noise from their associated audio signals; beam-forming for better reverberation, noise reduction, and allowing one participant or a group of participant to select sound quality settings independent of the sound quality settings of other participants; etc.
[0033] FIG. 2 depicts the signal flow between three daisy-chained conferencing devices in accordance with an embodiment of the present invention. In the embodiment shown in FIG. 2, the conferencing device B 201 is the exemplary primary device for purposes of illustration. The primary device directly communicates with the far-end conferencing device. Alternately, device A 203 or device C 205 may be the one directly communicating with the far-end device. The primary device mixes the microphone signals received from each of the non-primary devices (Device A 203 and Device C 205) with its own microphone signal, and transmits the mixed microphone signal to the far-end. The primary device B 201 also receives a far-end signal from the far-end, develops a loudspeaker signal from the far-end signal, and transmits the loudspeaker signal to each non-primary device (Device A 203 and Device C 205).
[0034] The position of the primary device is not limited to the one shown in FIG. 2. For example, either device A 203 or device C 205 may also serve as a primary conferencing device. In case device A 203 is designated as the primary device, device C 205 transmits its audio signal to device B 201. Device B 201 transmits its own audio signal and also the audio signal of device C 205 (with a negligible delay) to device A 203. Device A 203 then mixes the audio signals received from device B 201 and device C 205 with its own audio signal, and transmits the mixed audio signal to the far-end conferencing device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to
5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official
fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 – 7484
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
22Oct2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652